NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0124n.06

                                           No. 09-2317                                  FILED
                                                                                    Feb 23, 2011
                          UNITED STATES COURT OF APPEALS                      LEONARD GREEN, Clerk
                               FOR THE SIXTH CIRCUIT


PROFESS ION AL CONSULTATION                      )
SERVICES INCORPORATED, dba PCS-                  )
GLOBAL, et al.,                                  )
                                                 )
       Plaintiffs-Appellants,                    )
                                                 )
v.                                               )   ON APPEAL FROM THE UNITED
                                                 )   STATES DISTRICT COURT FOR THE
S CHA EFER & S TROH MINGER                       )   EASTERN DISTRICT OF MICHIGAN
INCORPORATED, et al.,                            )
                                                 )
       Defendants-Appellees.                     )
                                                 )


       Before: ROGERS, SUTTON and McKEAGUE, Circuit Judges.

       SUTTON, Circuit Judge. Professional Consultation Services (PCS-Global) and its owners

have sued Schaefer & Strohminger (S&S) and its subsidiaries three times now: first in federal court

in Maryland; then in state court in Maryland; and most recently in federal court in Michigan.

Although the three complaints are not identical, they each arise from a multi-year contractual

relationship between PCS-Global and S&S that went south. The district court dismissed the most

recent of these complaints with prejudice, holding that some of the counts failed to state a claim,

others were time-barred and still others were barred on res judicata grounds. We affirm.
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

                                                  I.


       PCS-Global is a Michigan-based corporation that provides consulting services to businesses

in the automotive industry. For over twenty years, PCS-Global had its headquarters at the Carriage

House Inn, a 127-acre retreat center in Harrison, Michigan. S&S is a Maryland-based corporation

that manages several automobile dealerships and a boat dealership in the Baltimore area.


       In March 2002, S&S hired PCS-Global to “provide . . . evaluative, training & consulting

services,” and the parties signed two “letters of agreement” under which S&S would make periodic

payments totaling nearly $1.2 million. R.1, Ex.1. Over the next year, the parties reassessed their

relationship several times. By January 2003, they reached a deal far afield from the original services

contracts: PCS-Global agreed to sell the Carriage House Inn to S&S in exchange for two promissory

notes totaling $2.5 million, a yacht worth $275,000 and a promise that Connie Milnarcik, a co-owner

of PCS-Global, would manage the Pintail Point Resort, owned and operated by S&S in Maryland.

The deal closed on August 25, 2003.


       Throughout this contractual relationship, S&S allegedly did not hold up its end of the

bargain, as PCS-Global attempted to establish in a series of lawsuits. On July 18, 2007, PCS-Global

filed a lawsuit in the United States District Court for the District of Maryland. See Prof’l

Consultation Servs., Inc. v. Schaefer & Strohminger, Inc., No. JFM-07-1917 (Prof’l Consultation

I). The complaint raised one claim under the Racketeer Influenced and Corrupt Organizations Act

(RICO), 18 U.S.C. § 1961 et seq., and several state common law claims. On November 2, 2007,


                                                -2-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

PCS-Global filed a second action in the Maryland Circuit Court for Baltimore County, see Prof’l

Consultation Servs., Inc. v. Schaefer & Strohminger, Inc., No. 03-C-07-012657CN (Prof’l

Consultation II), again raising one claim under RICO and several Maryland common law claims.

A few months later, the Maryland federal court dismissed the RICO claim with prejudice and the

remaining claims without prejudice. See Prof’l Consultation I, 2008 WL 544837 (D. Md. Feb. 26,

2008). PCS-Global did not appeal the dismissal.


        PCS-Global filed this action, the third one, in the United States District Court for the Eastern

District of Michigan on July 7, 2008. In addition to the claims raised earlier, PCS-Global filed three

new claims: silent fraud under Michigan common law, fraudulent transfer under Mich. Comp. Laws

§ 566.34 and statutory conversion under Mich. Comp. Laws § 600.2919a.


        On July 15, 2009, the Maryland state court dismissed most of PCS-Global’s claims with

prejudice, and it dismissed four of them without prejudice: quantum meruit (restitution for PCS-

Global’s services), conversion (for failing to turn over the yacht), breach of contract (for violating

the first “letter of agreement”) and breach of contract (for violating the second “letter of agreement”).


        Later in 2009, the Michigan federal court dismissed all of the claims before it with prejudice.

The court ruled that res judicata barred the silent fraud claim because PCS-Global could, and should,

have raised the claim in the Maryland state court action, and the Michigan federal court ruled that

PCS-Global failed to state a claim of fraudulent transfer under Mich. Comp. Laws § 566.34. The

court dismissed the remaining claims on statute-of-limitations grounds. PCS-Global appeals.


                                                  -3-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

                                                   II.


                                                   A.


        The parties agree that Michigan choice-of-law rules, see Chrysler Corp. v. Skyline Indus.

Servs., Inc., 528 N.W.2d 698 (Mich. 1995), control which statute of limitations—Maryland’s (three

years) or Michigan’s (six years)—applies to the quantum meruit and breach of contract claims. They

disagree about how to apply the Michigan test.


        In Chrysler, the Michigan Supreme Court generally endorsed the choice-of-law test in the

Restatement (Second) of Conflict of Laws. Id. at 703; see Uhl v. Komatsu Forklift Co., 512 F.3d

294, 302 (6th Cir. 2008). When a contract does not express a choice of law, the court should

consider several factors in order to “balance the expectations of the parties . . . with the interests of

the states involved,” Uhl, 512 F.3d at 302, including “(a) the place of contracting, (b) the place of

negotiation of the contract, (c) the place of performance, (d) the location of the subject matter of the

contract, and (e) the domicil[e], residence, nationality, place of incorporation and place of business

of the parties,” Restatement (Second) of Conflict of Laws § 188(2). When the contract concerns “the

rendition of services,” the governing law is typically “the local law of the state where the contract

requires that the services, or a major portion of the services, be rendered, unless . . . some other state

has a more significant relationship . . . to the transaction and the parties.” Id. § 196. On balance,

these considerations favor Maryland law.




                                                  -4-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

        The place of contracting. What matters here is where “the last act necessary . . . to give the

contract binding effect” took place. Id. § 188 cmt. e. Neither party clearly explains where this was,

and the record suggests only that PCS-Global faxed the “letters of agreement” to S&S for a final

signature, presumably in Maryland, where S&S is based. Because this feature of the transaction

strikes us as a “relatively insignificant contact,” id., and because the record fails to clarify precisely

where this last act occurred, we give this consideration no weight in the inquiry.


        The place of negotiation. It likewise appears that “there is no one single place of negotiation

and agreement,” as the parties “conduct[ed] their negotiations from separate states by mail or

telephone.” Id. Therefore, this factor does not favor either State. See id.; Kipin Indus., Inc. v. Van

Deilen Int’l, Inc., 182 F.3d 490, 496 (6th Cir. 1999).


        The place of performance. The place of performance, it seems to us, plays first violin in this

case. PCS-Global does not dispute that it was expected to perform—and did perform—most of its

consulting services in Maryland. The “letters of agreement” and the quantum meruit claim all focus

on these services. Whether viewed from the perspective of “the expectations of the parties” or “the

interests of the states involved,” Uhl, 512 F.3d at 302, the place of performance favors Maryland.

In performing the contract, PCS-Global employees traveled frequently to the Baltimore area and

eventually contemplated moving the business there. All of this gives Maryland a strong interest in

the contract’s performance.




                                                  -5-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

         PCS-Global attempts to counter this conclusion by invoking the HUD-1 Settlement

Statement executed on September 5, 2003. As the company sees it, this form “embodied—or re-

embodied—the affairs of the parties.” Oral Arg. at 1:57. But the sale of the Carriage House Inn,

which prompted the execution of the HUD-1, came more than a year after the “letters of agreement”

went into effect, and the Maryland state court has already rejected the claims related to that sale.

Whatever the effect of the HUD-1 form on those claims, it does not change Michigan’s interest in

the original services contracts, which called for services that would be performed primarily in

Maryland.


        The location of the subject matter of the contract. This factor matters most when a contract

“deals with a specific physical thing . . . or affords protection against a localized risk.” Restatement

(Second) of Conflict of Laws § 188 cmt. e. The relevant physical things here—the Inn and the

yacht—did not come into play until after the “letters of agreement” went into effect, and to the extent

those agreements concerned a “subject matter,” it was the services to be performed in Maryland. The

factor thus deserves little weight, even though it modestly favors Maryland law.


        The domicile, residence, nationality, place of incorporation and place of business of the

parties. PCS-Global is based in Michigan, and S&S is based in Maryland. This factor is a wash.


        In view of the balance of the § 188 factors and in view of the “presumption” in favor of the

law of the State where the contractual performance occurs, Kipin Indus., 182 F.3d at 496, the scales




                                                 -6-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

tip east—to the law of Maryland. That means Maryland’s three-year limitations period applies and,

it follows, the quantum meruit and breach of contract claims are time-barred.


       Our decision in Kipin Industries points in the same direction. There, we applied Michigan

choice-of-law rules to a contract between a resident of Michigan and a resident of Pennsylvania. Id.

The contract concerned services to be performed in Kentucky. Id. After determining that the

contract’s express choice-of-law provision was partially invalid, we applied § 188 and § 196 of the

Restatement. Id. Even though the place of contracting was Michigan, we concluded that “no state

ha[d] a more significant relationship to the contract than . . . Kentucky.” Id. So too here for

Maryland.


       PCS-Global objects that the district court, in reaching the same conclusion, improperly held

against it the fact that its Maryland state court action identified the common law claims as arising

“under the common law of Maryland.” R.3, Ex. C at 4. The choice of Maryland as a forum, PCS-

Global claims, could well have been motivated by considerations that have nothing to do with the

appropriate choice of law. True enough, but PCS-Global did more than choose Maryland as a forum;

it said that the claims arose “under the common law of Maryland.” We see no reason why the

wording of PCS-Global’s state court complaint cannot serve as circumstantial evidence of “the

expectations of the parties,” a relevant component of the choice-of-law analysis. Uhl, 512 F.3d at

302. The point, at all events, matters little here, as we have not invoked this consideration in our

choice-of-law analysis.



                                               -7-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

                                                 B.


        The district court also properly dismissed PCS-Global’s conversion claims. As to these

claims, the company does not dispute that a three-year limitations period applies, even under

Michigan law. Instead, PCS-Global contends that these claims did not accrue until March 7, 2006,

when S&S said that it would “relinquish[]” the yacht as part of a settlement offer. According to

PCS-Global, “the Parties were of one mind that PCS owned the yacht as of that date.” PCS-Global

Br. at 18.


        Yet the relevant question is “when dominion [was] wrongfully asserted over” the personal

property at issue. Davidson v. Bugbee, 575 N.W.2d 574, 576 (Mich. Ct. App. 1997); see Thoma v.

Tracy Motor Sales, Inc., 104 N.W.2d 360, 362 (Mich. 1960). According to PCS-Global’s own

complaint, “[t]he extent and duration of the defendants’ exercise of dominion and control over the

plaintiffs’ yacht has been more than three years.” R.1 ¶ 151. Plus, “possession of the yacht was to

take place immediately . . . on September 5, 2003, and complete title transfer of the yacht . . . was

to occur immediately on January 1, 2005.” Id. ¶ 148. At the latest, the conversion claim thus

accrued on January 1, 2005, when S&S had not transferred possession or title, as the contract

required, which was more than three years before PCS-Global filed the complaint in this case on July

7, 2008.




                                                -8-
No. 09-2317
Prof’l Consultation Servs., Inc. v. Schaefer & Strohminger, Inc.

                                               III.


       For these reasons, we affirm.




                                              -9-